Judge Roane
delivered the court’s opinion, “ that the said judgment is erroneous in this; that the first two pleas conclude to the country, which might have been cured by the verdict, but that is also erroneous in so much thereof as decides on the first plea of no such record,” which, if properly pleaded, ought to have been decided by the court; also in not finding, on the plea of “wo assets,” the quantum of assets which came to the hands of the intestate of the plaintiffs ; and further, in not finding what *468assets of Henry Anderson, or of Freeman Eppes came to the hands of the plaintiffs in error. The demurrer to the fourth plea, the court is of opinion, was rightfully sustained, by the Superior Court; the said plaintiffs being estopped to plead such plea by the judgment against their intestate Freeman Efifies.”
Judgment reversed ; verdict set aside; and caus'e remanded to the Superior Court of Law to be farther proceeded in,